       Case 3:20-cv-02731-VC Document 498 Filed 08/06/20 Page 1 of 5



 1   WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
     wfreeman@aclunc.org                              Public Defender
 2   SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
 3   sriordan@aclunc.org                              Chief Attorney
     ANGÉLICA SALCEDA (SBN 296152)                    GENNA ELLIS BEIER (CA SBN 300505)
 4   asalceda@aclunc.org                              genna.beier@sfgov.org
     AMERICAN CIVIL LIBERTIES UNION                   EMILOU H. MACLEAN (CA SBN 319071)
 5   FOUNDATION OF NORTHERN                           emilou.maclean@sfgov.org
     CALIFORNIA                                       FRANCISCO UGARTE (CA SBN 241710)
 6   39 Drumm Street                                  francisco.ugarte@sfgov.org
 7   San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
     Telephone: (415) 621-2493                        SAN FRANCISCO
 8   Facsimile: (415) 255-8437                        555 Seventh Street
                                                      San Francisco, CA 94103
 9   Attorneys for Petitioners-Plaintiffs             Direct: (415) 553-9319
     Additional Counsel Listed on Following Page      Facsimile: (415) 553-9810
10

11

12                                UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14

15   ANGEL DE JESUS ZEPEDA RIVAS,                       Case No. 3:20-CV-02731-VC
     BRENDA RUBI RUIZ TOVAR, LAWRENCE
16   KURIA MWAURA, LUCIANO GONZALO
     MENDOZA JERONIMO, CORAIMA
17   YARITZA SANCHEZ NUÑEZ, JAVIER                      DECLARATION OF EMILOU
     ALFARO, DUNG TUAN DANG,                            MACLEAN IN SUPPORT OF
18                                                      PETITIONERS-PLAINTIFFS’
                       Petitioners-Plaintiffs,          MOTION FOR TEMPORARY
19                                                      RESTRAINING ORDER
            v.
20
     DAVID JENNINGS, Acting Director of the
21   San Francisco Field Office of U.S. Immigration
     and Customs Enforcement; MATTHEW T.
22   ALBENCE, Deputy Director and Senior
     Official Performing the Duties of the Director
23   of the U.S. Immigration and Customs
     Enforcement; U.S. IMMIGRATION AND
24   CUSTOMS ENFORCEMENT; GEO GROUP,
     INC.; NATHAN ALLEN, Warden of Mesa
25   Verde Detention Facility,

26                     Respondents-Defendants.

27

28
                                  CASE NO. 3:20-CV-02731-VC
         DECLARATION OF EMILOU MACLEAN IN SUPPORT OF PLAINTIFFS’ REPLY IN SUPPORT OF A TRO
       Case 3:20-cv-02731-VC Document 498 Filed 08/06/20 Page 2 of 5



 1   BREE BERNWANGER* (NY SBN 5036397)               MARTIN S. SCHENKER (SBN 109828)
     bbernwanger@lccrsf.org                          mschenker@cooley.com
 2   HAYDEN RODARTE (SBN 329432)                     COOLEY LLP
 3   hrodarte@lccrsf.org                             101 California Street, 5th Floor
     LAWYERS’ COMMITTEE FOR                          San Francisco, CA 94111
 4   CIVIL RIGHTS OF                                 Telephone: (415) 693-2000
     SAN FRANCISCO BAY AREA                          Facsimile: (415) 693-2222
 5   131 Steuart St #400
     San Francisco, CA 94105                         TIMOTHY W. COOK* (Mass. BBO# 688688)
 6   Telephone: (415) 814-7631                       tcook@cooley.com
 7                                                   FRANCISCO M. UNGER* (Mass. BBO#
     JUDAH LAKIN (SBN 307740)                        698807)
 8   judah@lakinwille.com                            funger@cooley.com
     AMALIA WILLE (SBN 293342)                       COOLEY LLP
 9   amalia@lakinwille.com                           500 Boylston Street
     LAKIN & WILLE LLP                               Boston, MA 02116
10
     1939 Harrison Street, Suite 420                 Telephone: (617) 937-2300
11   Oakland, CA 94612                               Facsimile: (617) 937-2400
     Telephone: (510) 379-9216
12   Facsimile: (510) 379-9219

13   JORDAN WELLS (SBN 326491)
     jwells@aclusocal.org
14
     STEPHANIE PADILLA (SBN 321568)
15   spadilla@aclusocal.org
     AMERICAN CIVIL LIBERTIES UNION
16   FOUNDATION OF SOUTHERN
     CALIFORNIA
17   1313 West Eighth Street
     Los Angeles, CA 90017
18
     Telephone: (213) 977-9500
19   Facsimile: (213) 977-5297

20                                     Attorneys for Petitioners-Plaintiffs
                                            *Admitted Pro Hac Vice
21

22

23

24

25

26

27

28
                                 CASE NO. 3:20-CV-02731-VC
      DECLARATION OF EMILOU MACLEAN IN SUPPORT OF PLAINTIFFS’ REPLY IN SUPPORT OF A TRO
        Case 3:20-cv-02731-VC Document 498 Filed 08/06/20 Page 3 of 5



 1             DECLARATION OF EMILOU MACLEAN IN SUPPORT OF PETITIONERS-
               PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER
 2
           I, Emilou MacLean, pursuant to 28 U.S.C. § 1746, declare as follows:
 3      1. I am an attorney admitted to practice in California. I am a deputy public defender in the
 4
     immigration unit of the San Francisco Office of the Public Defender and counsel for Petitioners-
 5
     Plaintiffs in this action. I submit this declaration in support of Plaintiffs-Petitioners’ Reply in
 6
     support of a Temporary Restraining Order and to transmit true and correct copies of the following
 7

 8   documents. I have knowledge of the following and if called as a witness I could and would testify

 9   competently thereto.

10      2. Attached as Exhibit A is a true and correct copy of an August 5, 2020 email from
11
     Adrienne Zack, counsel for Federal Defendants, concerning the fourteenth GEO employee to test
12
     positive for COVID-19 at Mesa Verde.
13
        3. Attached hereto are the following true and correct copies of the following documents
14
     produced by Defendants Immigration and Customs Enforcement and GEO Group, Inc. in
15

16   response to a request for production of documents served by Plaintiffs.

17      Exhibit                                 Document Description
          B          May 21, 2020 Email from ICE Assistant Field Office Director Alexander Pham
18                   to himself regarding “Management Conference Call Notes” (ICE 691)
19
           C         May 18, 2020 GEO Memorandum from Paul Laird, Western Region Vice
20                   President to Nathan Allen, Mesa Verde Facilities Administrator, Re: “COVID-19
                     Testing Operational Plan” (draft) (GEO 134)
21
           D         May 21, 2020 Email exchange between Wendy Baca, Acting Health Services
22
                     Administrator, Mesa Verde ICE Processing Center, Wellpath, and Nathan Allan,
23                   Mesa Verde Facilities Administrator, GEO (copying Wellpath staff Richard
                     Medrano, Regional Medical Director, Brooke Sanchez Othon, Registered Nurse
24                   and Tiffany Thompson, Registered Nurse regarding “COVID-19 testing of
                     asymptomatic intakes (STREET ARRESTS ONLY)”; forwarded to ICE
25                   Assistant Field Office Director Alexander Pham; and subsequently to ICE
                     Deputy Field Office Director Erik Bonnar; and subsequently to ICE Field Office
26
                     Director David Jennings (ICE 1944)
27

28
                                  CASE NO. 3:20-CV-02731-VC
         DECLARATION OF EMILOU MACLEAN IN SUPPORT OF PLAINTIFFS’ REPLY IN SUPPORT OF A TRO
        Case 3:20-cv-02731-VC Document 498 Filed 08/06/20 Page 4 of 5



 1         E        May 27, 2020 Email communication to ICE Assistant Field Office Director
                    Alexander Pham Re: “COVID-19 Testing Operational Plan” (ICE 1854)
 2

 3

 4      4. Attached as Exhibit F is a true and correct copy of excerpts (pages 103-106) of the

 5   deposition transcript of ICE Assistant Field Office Director Alexander Pham, from a deposition
 6
     taken on July 29, 2020.
 7
     I declare under penalty of perjury that the foregoing is true and correct.
 8

 9   Executed on August 6, 2020 in Berkeley, California.

10                                                 /s/ Emilou MacLean
                                                   Emilou MacLean
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                 CASE NO. 3:20-CV-02731-VC
      DECLARATION OF EMILOU MACLEAN IN SUPPORT OF PLAINTIFFS’ REPLY IN SUPPORT OF A TRO
       Case 3:20-cv-02731-VC Document 498 Filed 08/06/20 Page 5 of 5



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on this 6th day of August, 2020, a true and correct copy of this
 3   Declaration was served via electronic mail on (1) Shiwon Choe, counsel for Federal Defendants
 4
     and (2) Susan Coleman, counsel for GEO Defendants.
 5

 6                                                        /s/ Emilou MacLean
                                                          Emilou MacLean
 7                                                        San Francisco Office of the Public Defender

 8                                                        Attorney for Petitioners-Plaintiffs

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                  CASE NO. 3:20-CV-02731-VC
         DECLARATION OF EMILOU MACLEAN IN SUPPORT OF PLAINTIFFS’ REPLY IN SUPPORT OF A TRO
